DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-3, 6, 7, 9-11, 16-18, 23, 24, 28, 30 and 32 are subject to nonstatutory double patenting, as set forth below but are found to be free of the art. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 9, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: For the record, the examiner does not agree that Davis et al (US 2002/0151523) is limited to linkers comprising cationic moieties as depicted in Formula (16). However, upon further consideration, the examiner agrees with Applicant that the Maity et al (Chem. Commun., 2015) product is not actually a CD polymer, but rather a cationic polymer having a CD complexed to it. At best, the art of record would suggest cationic CD polymers similar to those disclosed by Christensen et al (Eur. J. Org. Chem., 2011). The art of record does not teach or fairly suggest the instant CD polymers or administration thereof.  
 
Double Patenting
Claim 1-3, 6-11, 16-18, 23, 24, 28 and 30 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 7 and 11 of U.S. Patent No. 10,869,884. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a treatment method comprising the administration of the instant cyclodextrin polymers. Claim 3 anticipates instant claims 1-3 and 6. It would obvious to select any of the recited optional substituents and arrive at instant claim 7. Claim 7 anticipates instant claims 1, 2, 8, 9, 16-18 and 20. Claim 11 is drawn to the administration of the CD-polymer in combination with an additional therapeutic agent. It would be obvious to add a pharmaceutical carrier and arrive at instant claims 23, 24 and 30.  
Rejoined claim 26 is also rejected over reference claim 14 because some recited diseases, such as Alport Syndrome, are lipid storage disorders. Reference claim 14 anticipates this claim. 
In the remarks filed December 9, 2021, Applicant does not address the rejection on the merits, but requests that it be held in abeyance until allowable subject matter is indicated. The rejection is maintained for reasons of record.  

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623